Judgment, Supreme Court, Bronx County (Megan Tallmer, J.), rendered October 10, 2001, convicting defendant, after a jury trial, of attempted robbery in the first degree and attempted assault in the third degree, and sentencing him, as a second violent felony offender, to concurrent terms of 15 years and 60 days, respectively, unanimously affirmed.
*119After the trial was interrupted by the terrorist attacks of September 11, 2001, the court properly exercised its discretion when it denied defendant’s request for an inquiry as to whether those events had affected any of the jurors’ ability to continue serving. There were no indications that any juror possessed a state of mind that would prevent the rendering of an impartial verdict (see generally People v Buford, 69 NY2d 290 [1987]).
We perceive no basis for reducing the sentence. Concur— Buckley,P.J., Andrias, Lerner and Friedman, JJ.